    Case 6:19-bk-14124-WJ            Doc 63 Filed 01/07/20 Entered 01/07/20 09:31:42                      Desc
                                      Main Document Page 1 of 1


In re: BRIGITTE LYN LAMONTE                                          Chapter: 13

                                                     Debtor          Case Number: 6:19-bk-14124-WJ

                                 PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is 3787 University Avenue, Riverside, CA 92501.

The foregoing document described CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUN T
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling
General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via
NEF and hyperlink to the document. On 01/07/2020, I checked the CM/ECF docket for this bankruptcy case or
adversary proceeding and determined that the following person (s) are on the Electronic Mail Notice List to
receive NEF transmission at the email address (es) indicated below:
US Trustee: ustpregion16.rs.ecf@usdoj.gov
onyi@anyamalaw.com


                                                                Service Information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
On 01/07/2020 I served the following person(s) and/or entity(ies) at the last known address(es) in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

BRIGITTE LYN LAMONTE
IN CARE OF AUBREY SIMPSON
AT
35364 YUCAIPA BLVD
YUCAIPA, CA 92399

                                                                Service Information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (Indicate method for each
person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling LBR, on ____________ I served the
following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such a
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on the judge will be completed no later than 24 hours after the document is
filed.

                                                                Service Information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

        01/07/2020                             Tony Ho
           Date                              Type Name
